Name: Commission Regulation (EEC) No 354/80 of 14 February 1980 laying down conditions for invitations to tender for colza and rape seed held by the Belgian intervention agency
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 15. 2 . 80 Official Journal of the European Communities No L 38/ 17 COMMISSION REGULATION (EEC) No 354/80 of 14 February 1980 laying down conditions for invitations to tender for colza and rape seed held by the Belgian intervention agency Whereas the minimum selling price that most closely corresponds to the actual market situation may be determined on the basis of the tenders received ; Whereas the measures provided for in this Regulation are in accordance with the opinion of the Manage ­ ment Committee for Oils and Fats , HAS ADOPTED THIS REGULATION : Article 1 1 . There shall be put up for sale by tender three lots of a total quantity of approximately 410 tonnes of colza and rape seed held by the Belgian intervention agency and bought in during the 1978 /79 and 1979/80 marketing years . 2 . The provisions of Regulation (EEC) No 1 89/68 shall apply, subject to those of this Regulation . THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation No 136/66/EEC of 22 September 1966 on the establishment of a common organization of the market in oils and fats ( l ), as last amended by Regulation (EEC) No 590/79 (2), and in particular Article 26 (3) thereof, Whereas during the 1978/79 and 1979/80 marketing years the Belgian intervention agency bought in certain quantities of colza and rape seed pursuant to Article 26 of Regulation No 136/66/EEC ; Whereas Commission Regulation (EEC) No 189/68 (3 ), as last amended by Regulation (EEC) No 1 687/76 (4), laid down the conditions for sale by tender on the Communty market of oil seeds held by intervention agencies ; whereas, in view of the present situation on the Community oil seeds market, it is unlikely that the quantities held by the Belgian inter ­ vention agency can be sold in accordance with the price conditions laid down in Article 5 of Regulation (EEC) No 1 89/68 ; whereas, therefore, special measures must be taken to dispose of these oil seeds ; Whereas colza and rape seed can at present be marketed in the Community at a price which accords more closely with the actual market situation than that fixed in accordance with the said Article 5 ; Whereas a security should be required in order to ensure compliance with the obligations involved in the submission of a tender ; whereas, moreover, that security should be such as to prevent the seeds sold by tender from being offered for intervention a second time ; whereas the security should therefore be for ­ feited unless the successful tenderer provides proof that the seeds have been placed under control at an oil mill pursuant to Article 2 of Council Regulation (EEC) No 211 4/71 (5 ), as last amended by Regulation (EEC) No 851 /78 (6), or have been exported ; Article 2 The notice of invitation to tender shall be published in the Official Journal of the European Communities not less than 10 days before the final date for the submission of tenders . This date shall be 28 February 1980 , at 2 p.m . (local time). Article 3 1 . No tender shall be accepted unless it states a price per lot, delivery ex storage depot . The costs of weighing, sampling and analysis shall be borne by the intervention agency . Any other exit costs arising shall be borne by the purchaser. 2 . Tenders shall be valid only if accompanied by a security of 5 ECU per 100 kilograms . The security may be provided in cash or in the form of a guarantee satisfying the criteria laid down in the Kingdom of Belgium . (') OJ No 172, 30 . 9 . 1966, p . 3025/66 . (') OJ No L 78 , 30 . 3 . 1979 , p . 1 . (&gt;) OJ No L 43 , 17 . 2 . 1968 , p . 7 . (4 ) OJ No L 190, 14 . 7 . 1976 , p. 1 . (5 ) OJ No L 222, 2 . 10 . 1971 , p. 2 . ( 6) OJ No L 116, 28 . 4 . 1978 , p. 4 . No L 38 / 18 Official Journal of the European Communities 15 . 2 . 80 Article 4 The security referred to in Article 3 (2) shall be released where : (a) the tenderer has not withdrawn his tender before the award of the contract and the tender has been unsuccessful ; (b) the successful tenderer, save in case of force majeure, has paid to the intervention agency the amount corresponding to his tender, has taken over the oil seeds awarded to him under the tender and has given proof that the oil seeds have been placed under control at an oil mill pursuant to Article 2 of Regulation (EEC) No 2114/71 or have been exported . Article 5 In the light of the tenders submitted, a minimum price for the seeds shall be fixed in accordance with the procedure laid down in Article 38 of Regulation No 136/66/EEC. The price shall be fixed, ex storage depot, for oil seeds of the standard quality for which intervention prices are fixed . Where the oil seeds offered for sale are not of the said standard quality, their weight shall be deter ­ mined by the method described in the Annex to Commission Regulation (EEC) No 1 204/72 ('), as last amended by Regulation (EEC) No 2393/79 (2 ), and the selling price shall be increased or reduced as specified in the Annex to Commission Regulation No 282/ 67/EEC (3 ), as last amended by Regulation (EEC) No 1392/79 (4 ). Article 6 Any lot left unsold shall be put up for sale again in a new notice of invitation to tender which shall be published in the Official Journal of the European Communities not less than 10 days before the second expiry date for submission of tenders . The latter shall be 27 March 1980 at 2 p.m . ( local time). Article 7 Subject to the minimum price referred to in Article 5 , the contract shall be awarded to the highest bidder. If two or more tenderers tender at the same price, the successful tenderer shall be chosen by lot . Article 8 This Regulation shall enter into force on the day following its publication in the Official Journal of the European Communities. This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels , 14 February 1980 . For the Commission Finn GUNDELACH Vice-President (  ) OJ No L 133 , 10 . 6 . 1972, p. 1 . ( 2 ) OJ No L 274, 31 . 10 . 1979 , p . 29 . ( 3 ) OJ No 151 , 13 . 7 . 1967, p . 1 . ( 4 ) OJ No L 167, 5 . 7 . 1979 , p. 20 .